DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 07/28/2021.
Claims 1-18 are pending and allowed in this action.

Closer Prior Art

(US 2017/0303259 A1), published to Lee et al., on Oct. 19, 2017, discloses --- The network slice management and orchestration 920 may provide a resource operation policy of the network operator, may provide QoS attributes of the network function instance, and may manage a lifecycle of the network function instance (see par. 0159, 0177 and 0180). But, this reference does not disclose or fairly teach/suggest the particular feature/s  argued by applicant (see page 8). 

Allowable Subject Matter

Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the reason for allowance is based on arguments presented by applicant (see page 8).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873.  The examiner can normally be reached on M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        8/24/2021